J-S62001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.E.R. A/K/A J.E.T,          IN THE SUPERIOR COURT OF
A MINOR                                                PENNSYLVANIA




APPEAL OF: A.M.R. N/B/M A.T.

                                                      No. 511 MDA 2016


                   Appeal from the Decree February 24, 2016
               in the Court of Common Pleas of Lancaster County
                     Orphans’ Court at No(s): 36-2015-1410


BEFORE: GANTMAN, P.J.; DUBOW, J.; and JENKINS, J.

MEMORANDUM BY JENKINS, J.                       FILED SEPTEMBER 22, 2016

        Appellant A.M.R. (“Mother”) appeals from the February 24, 2016

decree involuntarily terminating her parental rights to J.E.R. a/k/a J.E.T.

(born November of 2013) (“Child”).1 We affirm.2

        Child lived with Mother for the first month of Child’s life.   Lancaster

County Children and Youth Social Service Agency (“CYS”) became involved

with the family when it received reports that Child was not dressed properly

for the cold weather and Mother was unable to sufficiently bathe, feed, or

care for Child because of Mother’s cognitive deficits.      On December 27,

____________________________________________


1
    Mother has two other children who are not involved in this appeal.
2
  The birth father of Child is unknown and several potential fathers have
been excluded by DNA testing.
J-S62001-16



2013, Child was seen by a medical provider, who reported that Child had

dropped thirteen ounces since her birth.             The medical provider voiced

concerns regarding Mother’s ability to care for Child’s basic daily needs.

        Child was removed from Mother’s care on January 2, 2014. The trial

court held a Shelter Care hearing on March 11, 2014. On April 8, 2014, the

trial court adjudicated Child dependent and approved a Child Permanency

Plan (“CPP”) with the primary goal of reunification. Mother’s CPP objectives

included: (1) to improve mental health functioning; (2) to learn and use

good parenting skills; (3) to be financially stable in order to provide for

Child; (4) to maintain housing; and (5) to maintain an ongoing commitment

to Child.

        CYS filed a petition for involuntary termination of parental rights on

June 22, 2015. The trial court held a hearing on December 15, 2015. 3 The

trial court heard testimony from Sherri Curtis, a social worker at Bethanna;

C.T., Mother’s husband;4 and Mother.             The trial court also considered a

parenting capacity re-assessment, prepared by Dr. Jonathan M. Gransee, a

licensed psychologist (“Exhibit 2”), and a personalized parent trainer (“PPT”)

court report prepared by Nina Sypolt, a CYS caseworker (“Exhibit 3”).          On
____________________________________________


3
  The hearing on the petition to involuntarily terminate Mother’s parental
rights was originally scheduled for August 18, 2015, and was continued to
October 20, 2015, then to November 17, 2015, and then again continued to
December 15, 2015.
4
    Mother and C.T. were not married at the time of Child’s birth.



                                           -2-
J-S62001-16



February 24, 2016, the trial court entered a decree granting the involuntary

termination of Mother’s parental rights.

       On March 28, 2016, Mother timely filed a notice of appeal together

with a concise statement of errors complained of on appeal filed pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).5

       Mother raises three questions on appeal:

       1. Whether the [trial] court erred by terminating Mother’s
       parental rights where [CYS] had deemed Mother’s housing to be
       acceptable, [C.T.] was an appropriate caretaker, and she had
       child care in place for the periods of time [C.T.] worked?

       2. Whether the [trial] court erred by failing to allow Mother
       reasonable accommodations in completing her [CPP]?

       3. Whether the [trial] court abused its discretion by terminating
       Mother’s parental rights when Child had a bond with Mother and
       there was insufficient evidence [presented] to determine if the
       termination of the relationship with Mother would harm Child?

Mother’s Brief at 4.

       Our standard of review regarding orders terminating parental rights is

as follows:


       When reviewing an appeal from a decree terminating parental
       rights, we are limited to determining whether the decision of the
       trial court is supported by competent evidence. Absent an
       abuse of discretion, an error of law, or insufficient evidentiary
____________________________________________


5
  The thirtieth day following the termination order was March 26, 2016,
which was Good Friday, a court holiday. Thus, the last day for filing a notice
of appeal was Monday, March 28, 2016. See 1 Pa.C.S. § 1908 (when filing
date falls on a Saturday, Sunday, or holiday, the final date extends to the
next business day).



                                           -3-
J-S62001-16


      support for the trial court’s decision, the decree must stand.
      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a
      jury verdict. We must employ a broad, comprehensive review
      of the record in order to determine whether the trial court’s
      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa. Super. 2005) (quoting In re C.S., 761

A.2d 1197, 1199 (Pa. Super. 2000)).     In termination cases, the burden is

upon the petitioner to prove by clear and convincing evidence that the

asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated the standard of clear and convincing

evidence is defined as testimony that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.” In re J.L.C. &

J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003).

     The trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004) (quoting In re Diaz, 669 A.2d 372, 375 (Pa. Super. 1995)).

“[I]f competent evidence supports the trial court’s findings, we will affirm

even if the record could also support the opposite result.” In re Adoption

of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003) (quoting In re: N.C.,

N.E.C., 763 A.2d 913, 917 (Pa. Super. 2000)).




                                     -4-
J-S62001-16


      In terminating Mother’s parental rights, the trial court relied upon

Sections 2511(a)(1), (2), (5), (8), and (b) of the Adoption Act, which

provide as follows:

         (a) General rule.--The rights of a parent in regard to
         a child may be terminated after a petition filed on any
         of the following grounds:


                (1) The parent by conduct continuing for a period
            of at least six months immediately preceding the
            filing of the petition either has evidenced a settled
            purpose of relinquishing parental claim to a child or
            has refused or failed to perform parental duties.

              (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                     …


              (5) The child has been removed from the care of
            the parent by the court or under a voluntary
            agreement with an agency for a period of at least six
            months, the conditions which led to the removal or
            placement of the child continue to exist, the parent
            cannot or will not remedy those conditions within a
            reasonable period of time, the services or assistance
            reasonably available to the parent are not likely to
            remedy the conditions which led to the removal or
            placement of the child within a reasonable period of
            time and termination of the parental rights would
            best serve the needs and welfare of the child.

                                     …


              (8) The child has been removed from the care of
            the parent by the court or under a voluntary

                                    -5-
J-S62001-16


            agreement with an agency, 12 months or more
            have elapsed from the date of removal or placement,
            the conditions which led to the removal or placement
            of the child continue to exist and termination of
            parental rights would best serve the needs and
            welfare of the child.



            (b)    Other       considerations.—The    court    in
         terminating the rights of a parent shall give primary
         consideration to the developmental, physical and
         emotional needs and welfare of the child. The rights of
         a parent shall not be terminated solely on the basis of
         environmental factors such as inadequate housing,
         furnishings, income, clothing and medical care if found
         to be beyond the control of the parent. With respect to
         any petition filed pursuant to subsection (a)(1), (6) or
         (8), the court shall not consider any efforts by the
         parent to remedy the conditions described therein
         which are first initiated subsequent to the giving of
         notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

      We need only agree with the trial court’s decision as to any one

subsection of 23 Pa.C.S. § 2511(a) in order to affirm the termination of

parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004), appeal

denied, 581 Pa. 668, 863 A.2d 1141 (2004).

      Here, we focus on Section 2511(a)(8).        With respect to Section

2511(a)(8), CYS must show that: (1) the child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to removal or placement of the child continue to exist;

and (3) termination of parental rights would best serve the needs and




                                     -6-
J-S62001-16


welfare of the child. In re Adoption of M.E.P., 825 A.2d 1266 (Pa. Super.

2003).

        The first element of Section 2511(a)(8) has been met. Child has been

in the physical care of CYS since January 2, 2014, and legal custody of CYS

since April 8, 2014. By the conclusion of the termination proceedings, Child

had been in CYS custody for approximately 24 months.

        We now examine the second element of Section 2511(a)(8), whether

the conditions that led to Child’s placement continue to exist.       Child was

removed from Mother’s care by CYS due to concerns related to Mother’s

ability to care for Child. The trial court concluded that Mother has failed to

complete her CPP goals for reunification, despite Mother’s testimony that she

has tried her best to develop the skills necessary to parent Child.

        Mother argues that, while she has some degree of mental limitations

which affect her parenting, she demonstrated that she meets the minimal

levels necessary to parent Child. Mother’s Brief at 9. The trial court opined

that:


        [t]he issue has never been Mother’s desire to care for [Child] nor
        has it been that Mother is not dedicating herself to getting
        [Child] returned to her care.         The problem is not one of
        compliance but rather progress. [Child] suffers from a medical
        condition that will necessitate occupational therapy services for
        the foreseeable future and physical therapy services for the rest
        of [Child’s] life. The [trial c]ourt does not doubt that Mother, at
        least at times, has tried her best to be reunified with [Child].
        However, [CYS] has proved by clear and convincing evidence
        that Mother’s best efforts fail to meet [Child’s] ongoing medical
        needs and care.         Despite Mother’s earnest attempts at


                                       -7-
J-S62001-16


      completing her plan for reunification, the successful completion
      of her plan is not in the foreseeable future.

Trial Court Opinion, 2/24/16, at 8.

      Bethanna social worker Sherri Curtis testified that, while Mother was

consistent about attending every visit and was interested in receiving

feedback from Child’s foster parents which she incorporated into her visits

with Child, Mother had trouble staying focused and was inattentive at times.

N.T., 12/15/15 at 8-9, 17-18. Ms. Curtis further testified that Mother was

easily distracted during her visits with Child.     Id. at 18-19.     Ms. Curtis

concluded that Mother would have difficulties caring for Child over a 24-hour

period. Id. at 23.

      In the PPT Report, Ms. Sypolt notes that Mother must consistently be

prompted by the PPT or the social worker to meet the needs of Child.

Exhibit 3 at 2 (unpaginated).     Ms. Sypolt further states in her report that

Mother has been unable to obtain appropriate housing, which has forced PPT

services to be put on hold. Id.

      As to the third prong of Section 2511(a)(8), whether the termination

of parental rights would best serve the needs and welfare of the child, we

find that clear and convincing evidence supports the conclusion that

termination of parental rights best serves the needs and welfare of Child.

Our review of the record reveals that the trial court concluded that Mother is

unable to properly parent and care for Child, and that after carefully

considering the tangible dimensions as well as the intangible dimensions –

the love, comfort, security and stability entailed in a parent-child relationship

                                      -8-
J-S62001-16



– Child is receiving love, comfort, security, and safety from her foster

parents, and that staying with foster parents would best serve the Child’s

needs and welfare. Trial Court Opinion, 2/24/16, at 9-11.

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by

competent evidence in the record. In re M.G., 855 A.2d at 73-74.

Accordingly, we find that the trial court’s determinations regarding section

2511(a)(8) are supported by sufficient, competent evidence in the record.

        The trial court must also consider how terminating Mother’s parental

rights would affect the needs and welfare of Child pursuant to 23 Pa.C.S. §

2511(b). Pursuant to section 2511(b), the trial court’s inquiry is specifically

directed to a consideration of whether termination of parental rights would

best serve the developmental, physical and emotional needs of the child.

See In re C.M.S., 884 A.2d 1284, 1286-87 (Pa. Super. 2005), appeal

denied, 587 Pa. 705, 897 A.2d 1183 (2006).             “Intangibles such as love,

comfort, security, and stability are involved in the inquiry into the needs and

welfare of the child.”      Id. at 1287 (citation omitted).     We have instructed

that the trial court must also discern the nature and status of the parent-

child bond, with utmost attention to the effect on the child of permanently

severing that bond. See id.

        Mother argues that the trial court ignored testimony of Mother’s

“nurturing nature and her attachment of [Child].” Mother’s Brief at 10. The


                                          -9-
J-S62001-16


trial court stated that it was “persuaded that the termination of Mother’s

parental rights was in the best interest of [Child] and that the effect of that

termination will not be harmful to [Child’s] well-being.” Trial Court Opinion,

2/24/16, at 10.   In reaching this conclusion, the trial court relied on the

testimony of Ms. Curtis. At the hearing, Ms. Curtis testified that Child would

smile at Mother during visits, but did not exhibit a lot of emotion.      N.T.,

12/15/15 at 12. Ms. Curtis further stated that Child was not affectionate to

Mother, and that Child never referred to Mother as “mom” during the visits.

Id. at 12-13. Additionally, Ms. Curtis testified that Child was not upset at

leaving Mother at the conclusion of any of the visits. Id. at 24.

      In the instant case, on the issue of bonding, our review of the record

reveals no evidence of a bond between Mother and Child.        The trial court

found Child’s bond with Mother is “minimal at best.”      Trial Court Opinion,

2/24/16, at 10. Furthermore, the trial court states that terminating Mother’s

parental rights will not destroy an existing, necessary, or beneficial

relationship. Id. We have stated, “In cases where there is no evidence of

any bond between the parent and child, it is reasonable to infer that no bond

exists.” In re K.Z.S., 946 A.2d 753, 763 (Pa. Super. 2008).

      After this Court’s careful review of the record, we find that the

competent evidence in the record supports the trial court’s determination

that there was no bond between Mother and Child which, if severed, would

be detrimental to Child, and that the termination of Mother’s parental rights


                                    - 10 -
J-S62001-16


would best serve the needs and welfare of Child. Thus, we will not disturb

the trial court’s determinations. See In re M.G., 855 A.2d at 73-74.


     After a careful review, we affirm the decree terminating Mother’s

parental rights on the basis of Section 2511(a)(8) and (b).


     Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2016




                                    - 11 -